DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 2-3, 7-8, 19-21 and 23-24 are allowed. The following is an examiner’s statement of reasons for allowance:

Robertson (US Patent Publication No. 2009/0229464 A1) discloses a crude glycerin from biodiesel production (e.g. natural fats and oils processing plants) [Paragraph 0006]. Crude glycerin is a waste-product produced during biodiesel production [Forster: Paragraph 0007]. Robertson’s crude glycerol is 75% glycerol, 10% ash, 5% other organic matter, and 10% water [Paragraph 0006]. 

Jackam et al. (US Patent No. 7,871,448) is directed to a composition comprising a bottoms waste material (e.g. heavy phase from phase separation tank 52) [Column 3, lines 1-6; Fig. 2-3] produced from natural fats and oils processing plants [Examples]. Applicant's Admissions in the Specification [Amended Specification Page 8, 3rd Paragraph] describes the Jackam reference as generating a potassium mixture waste useful in the compositions of the invention. The [Jackam] process as described in the Specification generates potassium mixtures [Specification, Page 9, 1st Paragraph]. The potassium mixtures […] referred to as distillate residue, bottoms material, and/or waste material [Specification, Page 9, last paragraph].


The prior art references do not teach or render obvious all the cumulative limitations of independent claims 19, 23 and 24 with particular attention to compositions prepared by “heating […] and mixing with sufficient water to prepare a composition having improved flow, or by mixing […] with about 10% to about 1,000% by weight or by volume.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         September 6, 2022